Exhibit 99.2 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) For the six months ended November 30, 2012 As filed Adjustment Corrected CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ - $ Adjustments to reconcile net income to net cash provided by operating activities Amortization of deferred income - Amortization of bond issuance costs and deferred charges - Depreciation - Provision for loan losses - Recovery of guarantee liability - Results of operations of foreclosed assets - Derivative forward value - Changes in operating assets and liabilities: Accrued interest and other receivables - Accrued interest payable - Other - Net cash provided by operating activities - CASH FLOWS FROM INVESTING ACTIVITIES: Advances made on loans Principal collected on loans - Net investment in fixed assets - Proceeds from foreclosed assets - Investments in foreclosed assets - Net proceeds from sale of loans - Investments - Change in restricted cash - Net cash used in investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuances of short-term debt, net Proceeds from issuances of short-term debt with original maturity greater than 90 days - Repayments of short-term debt with original maturity greater than 90 days - Issuance costs for revolving bank lines of credit - Proceeds from issuance of long-term debt - Payments for retirement of long-term debt - Proceeds from issuance of members' subordinated certificates - Payments for retirement of members' subordinated certificates - Payments for retirement of patronage capital - Cash paid portion of debt exchange premium - Net cash provided by financing activities - NET INCREASE IN CASH AND CASH EQUIVALENTS - BEGINNING CASH AND CASH EQUIVALENTS - ENDING CASH AND CASH EQUIVALENTS $ $ - $ NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) For the six months ended November 30, 2011 As filed Adjustment Corrected CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ - $ Adjustments to reconcile net loss to net cash provided by operating activities Amortization of deferred income - Amortization of bond issuance costs and deferred charges - Depreciation - Recovery of loan losses - Recovery of guarantee liability - Results of operations of foreclosed assets - Derivative forward value - Changes in operating assets and liabilities: Accrued interest and other receivables - Accrued interest payable - Other - Net cash provided by operating activities - CASH FLOWS FROM INVESTING ACTIVITIES: Advances made on loans Principal collected on loans - Net investment in fixed assets - Proceeds from foreclosed assets - Investments in foreclosed assets - Net proceeds from sale of loans - Change in restricted cash - Net cash provided by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of issuances of short-term debt, net Proceeds from issuances of short-term debt with original maturity greater than 90 days - Repayments of short-term debt with original maturity greater than 90 days - Issuance costs for revolving bank lines of credit - Proceeds from issuance of long-term debt, net - Payments for retirement of long-term debt - Proceeds from issuance of members' subordinated certificates - Payments for retirement of members' subordinated certificates - Payments for retirement of patronage capital - Net cash used in financing activities - NET INCREASE IN CASH AND CASH EQUIVALENTS - BEGINNING CASH AND CASH EQUIVALENTS - ENDING CASH AND CASH EQUIVALENTS $ $ - $
